Citation Nr: 1822869	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-22-898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for right knee disability.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for a right ankle disability. 

4.  Entitlement to service connection for a left ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and friend

ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from September 1973 to June 1976. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the VA Regional Office (RO).  In September 2015, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  

Subsequent to the most recent statement of the case, additional evidence was added to the claims file.  However, RO review of such evidence was waived in a September 2015 statement.  Therefore, the Board can proceed.  

The issue of entitlement to service connection for a left ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right knee disability is related to service.  

2.  The Veteran's left knee disability is related to service.  

3.  The Veteran's right ankle disability is related to service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107, (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for a left knee disability have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107, (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for a right ankle disability have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107, (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

Because the claims are being granted, the Board need not discuss VA's compliance with the duties to notify and assist.

The regulations pertinent to the Veteran's service connection claims (38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309) were initially provided to the Veteran in the June 2014 Statement of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

The Veteran contends that his current bilateral knee and right ankle disabilities are related to service.  Specifically, stating in his September 2015 Board hearing that during service, there were numerous times where he suffered knee and ankle injuries as the result of marching and rappelling from helicopters and cliff sites.  He did not go to sick call because he was in a combat ready unit and under peer-pressure, one normally did not go to sick call for those kinds of injuries.  After service, he was an accountant.  

Initially, the Board notes the Veteran has a current diagnosis of degenerative arthritis of the knees and right ankle; therefore satisfying the criteria for a current disability.  See September 2015 statement from Dr. E.E.

A November 2013 statement from Dr. E.E. notes the Veteran was under his care at the VA.  The Veteran reported he routinely carried heavy packs and jumped from helicopters during service and denied any joint injuries since service.  Dr. E.E. opined that "it is as least as likely as not that the degenerative arthritis in his right knee and ankle are related to his service in the military."  Dr. E.E. submitted another statement in September 2015, in which notes the Veteran suffered chronic pain related to his bilateral knee and ankle arthritis and has had a progression of his pain over the five years that he has been under his care.  The Veteran denied any high impact type exercises that may have resulted in his chronic knee and ankle pain since service.  His only form of exercise had been swimming, "which is unlikely to be a contributing factor to his arthritis."  Dr. E.E. further opined that "[it] seems that [the Veteran's] only exposures to high-impact stresses on his joints were during military service.  As such, I think it is at least as likely as not that his knee, back and ankle pains are related to his military service."  

The Board finds there is no adequate reason to reject the medical opinion of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  Indeed, Dr. E.E. has been treating the Veteran for years and is familiar with his medical history.  Moreover, the evidence of record supports Dr. E.E.'s findings.  Indeed, the Veteran's Form DD-214 notes he was a light weapons infantryman, he continuously reports he hurt his knees and right ankle during service (see May 2013 VA treatment record in which he reports no high impact exercises and the last time he was involved in high impact exercises was during military service in the infantry; see also November 2013 VA treatment record noting he does not do high impact exercises and last time involved in high impact exercises was during military service), and a fellow solider from his time in service corroborated his in-service injuries and limping during the 2015 Board hearing.  Accordingly, affording the Veteran the benefit of the doubt, service connection for bilateral knee and right ankle disabilities are warranted.  


ORDER

Entitlement to service connection for a right knee disability is granted.

Entitlement to service connection for a left knee disability is granted.

Entitlement to service connection for a right ankle disability is granted.


REMAND

Although the Board regrets the additional delay, a remand is required to ensure the record is complete and the Veteran's claim is afforded every possible consideration.  It is not entirely clear that the Veteran currently has a left ankle disability, and the Board cannot decide this claim on an incomplete record.  

The Veteran was initially denied entitlement to service connection for a left ankle disability in a February 2014 rating decision.  Review of this rating decision indicated that RO personnel obtained and reviewed the Veteran's service treatment records covering the periods of September 1973 to June 1976 prior to adjudicating the claim.  The June 2014 statement of the case also indicates the Veteran's service treatment records were reviewed.  However, such records are not associated with the claims file.  The Board finds that the Veteran's claim of entitlement to service connection for a left ankle disability must be remanded to the AOJ for a final attempt to obtain the Veteran's missing service treatment records, in compliance with VBA's Adjudication Procedures Manual.  This step is being taken because the missing service treatment records are important in the Board's assessment of whether the claim of service connection for a left ankle disability may be granted.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's missing service treatment records.  Contact the appropriate facility/facilities to request the Veteran's missing service treatment records in accordance with 38 C.F.R. § 3.159; M21-1, Part I, Chapter 1, Section C; M21-1, Part III, Subpart ii, Chapter 4, Section D; and M21-1, Part III, Subpart iii, Chapter 2, Section B.  

All requests and responses received from each contacted entity should be associated with the electronic claims file.  

If the requested service treatment records are unavailable or if further efforts to obtain them would be futile, issue a formal finding of unavailability, and notify the Veteran to allow him the opportunity to submit any records he may have in his possession.
2.  If the requested service treatment records are unavailable, the AOJ should also contact the scanning contractor and request that a search be made for the Veteran's paper service medical records.  

3.  Then, the AOJ should readjudicate the Veteran's claim of entitlement to service connection for a left ankle disability.  If any benefit sought remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


